Citation Nr: 0119993	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  97-03 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for residuals of cervical fracture 
requiring diskectomy and bone graft fusion.

2.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for a scar on the left hip.

3.  Entitlement to the assignment of an initial compensable 
rating for a scar on the neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran had active service from January 1991 to March 
1992.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.
 
The veteran's claims were remanded by the Board for further 
development in January 1998.  The development has been 
completed and the veteran's claims are now ready for 
appellate review by the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran's residuals of a cervical fracture are 
productive of slight limitation of motion without pain.

3.  The veteran has pain on palpation of her right hip scar.

4.  The veteran's neck scar is no more than slightly 
disfiguring.


CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 10 percent for 
residuals of cervical fracture requiring diskectomy and bone 
graft fusion is not warranted.  38 U.S.C.A. § 1155 (2000); 38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2000).

2.  The criteria for an initial evaluation in excess of 10 
percent for a left hip scar have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2000).

3.  The criteria for an initial compensable rating for a neck 
scar have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes VA 
examination reports, which the Board finds to be adequate for 
rating purposes.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and her 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for higher initial ratings for cervical spine and scar 
disabilities.  The Board concludes that the discussions in 
the rating decisions, statement of the case, supplemental 
statements of the case and VA letters have informed the 
veteran and her representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran submitted an original claim for service 
connection for her neck and scar disabilities in November 
1995.  Effective from November 27, 1995, the veteran was 
granted service connection and a 10 percent rating for her 
cervical spine disability, and service connection and 
noncompensable ratings for her scar disabilities.  In a May 
2000 rating decision the veteran was granted a higher initial 
rating of 10 percent for her left hip scar, also effective 
from November 27, 1995.  Since this appeal stems from initial 
grants of service connection, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as staged ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (2000).  


I.  Increased Rating - Cervical Spine

The veteran claims that her residuals of cervical fracture, 
requiring diskectomy and bone graft fusion, are more than 10 
percent disabling.  The record reveals that the veteran was 
in a motor vehicle accident in service which resulted in a 
C6-C7 fracture.  She underwent a fusion of the C6-C7 
vertebrae with bone grafted from her left pelvis.  

The Board notes that the veteran was granted separate service 
connection for headaches secondary to the service-connected 
residuals of cervical fracture, by rating action in September 
1996.  She was also granted separate service connection for 
left elbow ulnar nerve entrapment secondary to the cervical 
fracture by rating action in March 2000.  No appeal has been 
taken from those determinations.  As the symptoms of 
headaches and left arm weakness are rated separately, they 
are not pertinent to the veteran's current claim for a higher 
initial rating for residuals of a cervical fracture.

On VA examination in April 1996 the veteran had normal 
carriage, posture and gait.  Physical examination of the neck 
was characterized as normal.  Cervical spine X-rays revealed 
postsurgical fusion with placement of bone plate anteriorly 
involving C6, C7, and T1.  There was almost complete 
obscuration of the disc space between C6 and C7 at that time.  
The diagnoses included status post cervical spine fracture 
with postsurgical fusion of C6, C7, and T1 without any overt 
peripheral neuropathy being found clinically nor 
electormyographically, or on nerve conduction studies.

The veteran was afforded a VA orthopedic examination in May 
1998.  The veteran did not appear to be in any distress.  Her 
posture was good and the head was square on her shoulders.  
There was no scoliosis or kyphosis.  Muscle tone was good 
without any spasm.  Range of motion testing of the cervical 
spine showed 30 degrees of flexion and 30 degrees of 
extension without complaint.  There was 30 degrees of lateral 
flexion on either side with complaint of pain in the left 
arm.  Rotation was 60 degrees to either side without any 
complaints.  Both shoulders were at symmetrical level with 
satisfactory muscle strength, without any atrophy.  Range of 
motion of both shoulders was full, without pain.  X-rays 
revealed the veteran to have cervical fusion between C6-C7 
and T1 utilizing metal plate fixation and bone graft.  An MRI 
of the cervical spine indicated mild to moderate degree of 
spinal stenosis at the C6-C7 level and C7-T1 area due to 
previous surgery.  There was no cord compression.  No disc 
herniation was identified.  Otherwise, there were no 
significant abnormalities seen on the MRI of the cervical 
spine without and with intravenous contrast.  There was 
marked hypointensity of the bodies C6, C7 and T1 due to 
fibrosis from previous surgery.  The diagnoses included 
status post cervical fusion with weakness and numbness of the 
left arm.  The examiner noted that the veteran did not 
complain of any pain in the neck.  He further stated that it 
was not possible to assess additional loss of motion in 
degrees.  He finally noted that there was no cervical spine 
incoordination, and no weakness or excess fatigability of 
cervical spine movement.


Diagnostic Code 5285 provides ratings for residuals of 
fracture of a vertebra.  A 100 percent rating is for 
assignment for residuals of a fractured vertebra when there 
is cord involvement, the veteran is bedridden, or long leg 
braces are required.  A 60 percent rating is for assignment 
when residuals of fracture of a vertebra results in abnormal 
mobility requiring a neck brace.  In other cases, the 
residuals of fracture of a vertebra are to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  

The Board notes that the May 1998 X-rays and MRI examinations 
did not show that the veteran has demonstrable deformity of a 
cervical vertebra.  Accordingly, the veteran is not entitled 
to an additional 10 percent under Diagnostic Code 5285.  
Moreover, there has been no demonstration of cord involvement 
or the need for a neck brace.

Diagnostic Code 5290 provides that the following ratings for 
limitation of motion of the cervical spine: 10 percent for 
slight limitation of motion; 20 percent for moderate 
limitation of motion; and 30 percent for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290.

The range of motion exhibited by the veteran on VA 
examination in May 1998, which included 30 degrees of 
extension and 30 degrees of flexion of the cervical spine 
reflects only slight limitation of motion of the cervical 
spine.  With respect to whether an increased evaluation could 
be assigned on the basis of functional loss due to the pain, 
see 38 C.F.R. § 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Board notes that the veteran has not claimed 
to have, or objectively demonstrated neck pain on motion of 
the cervical spine.  In addition, there is no evidence of 
loss of muscle strength or atrophy.  Furthermore, the May 
1998 VA examiner found no incoordination, and no weakness or 
excess fatigability of cervical spine movement.  Accordingly, 
there is no evidence of any other functional loss, due to 
pain, comparable to additional limitation of motion so as to 
warrant a rating in excess of 10 percent at this time.  

Since the veteran has not met the requirements for a rating 
in excess of 10 percent for residuals of cervical fracture, 
requiring diskectomy and bone graft fusion, at any time since 
the grant of service connection, staged ratings are not for 
application.  See Fenderson. 


II.  Increased Rating - Left Hip Scar

The veteran claims that her left hip scar is painful and 
entitles her to a rating in excess of 10 percent.

On VA examination in April 1996 the veteran complained of 
pain at the bone donor site of the left pelvis.  The 
diagnoses included history of pain in the donor site of the 
iliac bone, but no pathology found other than minimal defect 
expected from the donor site.

When examined by a VA orthopedist in May 1998 the veteran was 
noted to have a slightly dark left hip iliac crest area scar, 
about two inches in length.  There were no adhesions, but the 
scar was slightly tender on palpation.  

The veteran was afforded a VA dermatologic examination in 
April 2000.  The veteran complained of trouble sleeping 
because when she rolled onto her left hip scar it caused 
discomfort severe enough to wake her up in the middle of the 
night.  She stated that it woke her up on average three days 
a week.  On physical examination, it was noted that the hip 
scar was two and three quarters by one eighth of an inch in 
diameter.  It was flat and relatively flesh colored.  It was 
not adherent to deeper structures except on the anterior 
aspect of the scar.  There was some adherence of the anterior 
portion of the scar to the subcutaneous nodule, suggesting a 
subcutaneous nodular scar or keloid in the anterior aspect of 
the bone graft site scar.  The examiner considered the area 
to be minimally disfiguring since it was normally an area 
covered by clothing.  He further stated that it would be 
reasonable to expect that the nodule would be felt on rolling 
upon it in bed.  

A 10 percent rating is the maximum assignable for superficial 
scars whether poorly nourished, with repeated ulceration, or 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804.  Accordingly, the 
veteran is not entitled to an initial rating in excess of 10 
percent under either of these diagnostic codes.

Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
While the veteran complains of loss of sleep due to her left 
hip scar, the Board is of the opinion that the current 10 
percent rating fully compensates the veteran for occasional 
sleep interruption and pain on palpation.  The Board is 
therefore of the opinion that the veteran experiences no 
other limitation of function resulting from her left hip 
scar.  The veteran does not meet the criteria for an initial 
rating in excess of 10 percent under Diagnostic Code 7805.

Since the veteran has not met any of the criteria for a 
higher rating under any applicable diagnostic code since the 
grant of service connection, staged ratings in excess of 10 
percent for a left hip scar are not warranted.  See 
Fenderson. 


III.  Increased Rating - Neck Scar

The veteran claims that she is entitled to an initial 
compensable rating for the scar on her neck.  She asserts 
that the scar is emotionally upsetting.  She maintains that 
she has had to change the way she dresses to cover it as best 
she can.

The April 1996 general medical examiner noted that the 
veteran said that she was anxious about the one-inch scar on 
the right anterior neck.  He provided no further description 
of the neck scar.  


On VA examination in August 1998, the examiner noted that the 
veteran had an anterior surgical scar running transversely on 
the right side of the base of the neck.  The scar was about 
an inch and a quarter in length and hardly visible.  There 
was no adhesion and it was not tender.  Photos of the 
veteran's neck taken in September 1998 reveal, on close and 
careful inspection, a reddish scar at the base of the neck.

The veteran was afforded a VA dermatologic examination in 
April 2000.  The veteran reported that the neck scar caused 
her distress.  She asserted that the scar made it difficult 
to wear certain kinds of revealing clothing.  She complained 
that shoulder belts in the car rubbed the base of the neck 
scar causing chafing and discomfort.  Reportedly, use of 
protective clothing was only moderately effective in reducing 
the erythema and irritation from the shoulder belts.  
Examination revealed the neck scar to be on the base of the 
neck and to be two inches long and one-quarter inch wide.  
The scar was red, slightly atrophic and non-adherent to 
deeper structures.  There was a cigarette paper type atrophy 
noted on impression of the scar.  There was no ulceration, no 
elevation or depression, no underlying tissue loss, and no 
keloid formation.  The examiner noted that the scar would be 
clearly noticeable with any kind of low collar.  The 
diagnoses included atrophic scar at the site of cervical 
fracture repair, with some atrophy and some areas of 
erythema. 

A 30 percent rating for scars on the head, neck or face is 
for assignment when the scars are severe, especially if 
producing a marked and unsightly deformity of eyelids, lips 
or auricles.  A 10 percent rating for scars on the head, 
neck, or face is assignable if the scars are moderately 
disfiguring.  Slight disfigurement warrants a noncompensable 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

While the April 2000 VA examiner indicated that with low cut 
clothing the veteran's neck scar would be clearly noticeable, 
he did not indicate that the scar was significantly 
disfiguring.  Indeed, none of the VA examiners have stated 
that the neck scar is disfiguring.  Furthermore, the August 
1998 VA examiner characterized the veteran's neck scar as 
hardly visible.  The Board is the opinion that the medical 

evidence does not indicate that the veteran's neck scar is 
more than slightly disfiguring.  Accordingly, the Board finds 
that the veteran is not entitled to a compensable rating for 
her neck scar under Diagnostic Code 7800.

A 10 percent rating is for assignment if scars are poorly 
nourished, with repeated ulceration; or tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804.  

The veteran's neck scar has been described as well healed.  
Her neck scar has not been shown to be poorly nourished, with 
repeated ulceration.  While she has complained of chafing 
when using a seat belt, the medical evidence has not shown 
her neck scar to be tender and painful on objective 
demonstration.  Consequently, the veteran is not entitled to 
a compensable rating under Diagnostic Codes 7803 and 7804.

Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
In this case the veteran does not claim, and the evidence 
does not show, that the veteran experiences any limitation of 
function resulting from her neck scar.  The veteran does not 
meet the criteria for a compensable rating under Diagnostic 
Code 7805.

Since the veteran has not met the requirements for a 
compensable rating for a neck scar at any time since grant of 
service connection, staged ratings are not for application.  
See Fenderson. 


ORDER

Entitlement to the assignment of an initial rating in excess 
of 10 percent for residuals of cervical fracture, requiring 
diskectomy and bone graft fusion, is denied.

Entitlement to the assignment of an initial rating in excess 
of 10 percent for a scar on the left hip is denied.

Entitlement to the assignment of an initial compensable 
rating for a scar on the neck is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

